Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 5, 2019

                                       No. 04-19-00691-CV

                      CUANTO ANTES MEJOR, LLC and M.E. Phillip,
                                    Appellant

                                                 v.

                                   EOG RESOURCES, INC.,
                                         Appellee

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 15-12-00277-CVK
                            Honorable Lynn Ellison, Judge Presiding


                                          ORDER
        The trial court clerk’s request for additional time to file the clerk’s record is granted. We
order the trial court clerk, Denise Rodriguez, to file the clerk’s record by December 13, 2019.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2019.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court